Citation Nr: 0633739	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  04-08 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for hypertension.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for lumbosacral spondylosis.  


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel








INTRODUCTION

The veteran served on active duty from October 1979 to July 
1985 and from June 1988 to August 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles 
California, which granted the veteran's claims for service 
connection of hypertension and lumbosacral spondylosis at a 
noncompensable level.  Via a supplemental statement of the 
case dated in January 2005, the RO increased the evaluation 
to 10 percent for each of the disabilities on appeal, with an 
effective date of September 1, 2002, the day following the 
veteran's discharge from service. 

This matter was last before the Board in November 2005 when 
it was remanded for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Veterans Claims Assistance Act (VCAA), and 
Stegall v. West, 11 Vet. App. 268 (1998) (holding that a 
Board remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders"), this matter must again be remanded.  

The AMC was first instructed  to obtain treatment records 
from Vey M. Chen, M.D.  If such efforts prove unsuccessful, 
documentation to that effect should be added to the claims 
folder.  The AMC contacted the veteran and requested that he 
provide signed releases to retrieve evidence from Dr. Chen.  
The veteran did not respond, so the AMC fulfilled this 
requirement.  The AMC was then to consider whether a 
hypertension examination was necessary, and if so order one.  
They were also to arrange for an orthopedic examination.  The 
orthopedic examination was never ordered.  In addition, it is 
not clear whether the AMC considered whether a hypertension 
examination was necessary.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A.  § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 484.  

Because this is an appeal involving initial ratings, there is 
a possibility that the veteran could receive "staged" 
evaluations for the disabilities on appeal.  At the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Via a letter dated in November 2005, the 
veteran was informed that to substantiate a claim for an 
increased evaluation the evidence must show that his 
disabilities had increased in severity; however, he was not 
apprised of the evidence and information necessary to 
substantiate "staged" ratings, which involve the downstream 
element of the effective date of a disability.  Accordingly, 
a remand for compliance with the VCAA is necessary.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish the effective date for the 
claims on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and which asks the 
veteran to provide the RO with any 
evidence in his possession that may 
support his claims.  

2.  Then, only if necessary, the veteran 
should be scheduled for an additional VA 
examination for the purpose of determining 
the current severity of his hypertension.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner should report 
all examination findings to allow for 
evaluation under VA's diagnostic criteria.  
All medically appropriate diagnostic tests 
should be conducted and a detailed 
rationale for all opinions expressed 
should be provided.

3.  The veteran should be provided a VA 
orthopedic examination to determine the 
current severity of the lumbosacral 
spondylosis disability.  All indicated 
tests should be accomplished.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner prior to the examination.  The 
examination should include range of motion 
studies and commentary as to the extent of 
any painful motion or functional loss due 
to pain, weakness, and fatigability.

4.  After completing the above 
development, the RO should again address 
the veteran's appeal for increased 
evaluations for hypertension and 
lumbosacral spondylosis. If the benefits 
sought on appeal remain denied, the 
veteran should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


